DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are  objected to because of the following informalities: Claims 11 and 12 are objected to because the term “SoC” is an acronym, which could mean different things and /or change in meaning overtime, hence it would be desirable to write out the actual words which the acronym refers to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claim 1 and 25, there is no disclosure of how that hardware will implement at least some of the LAYER-1 functions for the wireless interface or of how the virtual platform will implement the functions for the wireless interface; As such there is no indication in the specification that the inventors had possession of a baseband controller with hardware to implement at least some of the LAYER-1 functions for a wireless interface.
Furthermore, the formulation “at least some of” creates numerous permutations and combinations of functions, which is not supported in the instant specification.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-24 and 25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1 and 25, regarding the limitation “configured to implement at least some of the LAYER-1 functions”, different protocols might assign different functions to layer 1 and the claim is general regarding protocol so the metes and bounds are unclear.  

In claims 1 and 25, the term "special-purpose" is a relative term which renders the claim indefinite.  The term "special-purpose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the recitation “special-purpose hardware configured to…,” it is unclear whether this means that the hardware is capable of performing all of the recited functions, or it means the hardware is incapable of performing other functions.
The Examiner finds that the term “special-purpose” is a relative one and provides very little in a meaningful limitation. Thus, it is unclear from the specification what applicant intends to cover by the recitation of "special-purpose hardware." For examination purposes, as long as the base controller contains circuitry -- it could be equated to special-purpose hardware.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-25 are rejected under 35 U.S.C. 102(e) as being anticipated by applicant’s submission of prior art Kim et al. (US 20180368109).
Regarding claim 1, Kim discloses a baseband controller for use with a plurality of radio points to provide wireless service to user equipment (UE) using a wireless interface (Figures 1-3), the baseband controller comprising:
special-purpose hardware configured to implement at least some of the LAYER-1 functions for the wireless interface (para. [0064] and Figures 1 and 3 disclose processing a digital function of a baseband and an RU for processing an RF function; para. [0093], additionally states that “… the DU 355 may also perform only a PHY network function”);
and a virtual platform configured to implement some of the functions for the wireless interface (para. [0065] states that “there is a need to virtualize the inside of the base station and to design an interface between internal nodes to be a standards-based open interface.” para. [0090] further states that “5G baseband functions are largely implemented in a virtualization method using PHY, MAC, RLC, PDCP, SDAP, RRC radio protocol layers or Radio Access Network Function (RANF), and the functions of higher layer protocols and lower layer protocols may be appropriately allocated to the CU and the DU”).  
Regarding claim 2, Kim discloses the baseband controller of claim 1, wherein the baseband controller is partitioned into a Central Unit (CU) and a Distributed Unit (DU) (para. [0068] sates that “a 5G radio access network … (hereinafter referred to as a gNB) may mainly include a central unit (CU) 100 installed in a station and DUs 110 and 120 installed in a respective cell site; para. [0093] A CU and a DU constituting the gNB may have various types. Referring to FIG. 3, for a first-type gNB 300, a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure);
wherein the CU comprises LAYER-3 control plane functions for the wireless interface and less-time-critical LAYER-2 user plane functions for the wireless interface (para. [0093] A CU and a DU constituting the gNB may have various types);
wherein the DU comprises LAYER-2 control plane functions for the wireless interface, time-critical LAYER-2 user plane functions for the wireless interface, and the LAYER-1 functions implemented by the baseband controller; wherein the CU is implemented using the virtual platform (para. [0093] states that “Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function. In addition, as necessary, some functions allowing non-real-time processing of RLC or MAC may be distributed to the CU, and some functions requiring real-time processing may be distributed to the DU.”);
and wherein at least some of the DU is implemented using the special-purpose hardware (para. [0093] and Figure 3 state that “Referring to FIG. 3, for a first-type gNB 300, a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure”).  
Regarding claim 3, Kim discloses the baseband controller of claim 2, wherein the CU is partitioned into a Central Unit - Control Plane part (CU-CP) and a Central Unit - User Plane part (CU-UP) (para. [0115] and Figure 6 state that, For example, the CU 600 of the gNB may be virtualized by being configured into a CU-CP node 610 responsible for the control plane (CP) and a CU-UP node 620 responsible for the user plane, UP); wherein the CU-CP comprises the LAYER-3 control plane functions ([0115], to efficiently operate a plurality of CU-UP nodes 620 processing a large amount of data at low cost by using a smaller number of CU-CP nodes 610); and wherein the CU-UP comprises the less-time-critical LAYER-2 user plane functions ([0115], it is possible to efficiently operate a plurality of CU-UP nodes 620 processing a large amount of data at low cost by using a smaller number of CU-CP nodes 610. The CU-CP node 610 and the CU-UP node 620 may be connected through an internal E1 interface of the CU 600 to share data).  
Regarding claim 4, Kim discloses the baseband controller of claim 3, wherein the CU-CP and CU-UP can be scaled independently of each other ([0115], For example, the CU 600 of the gNB may be virtualized by being configured into a CU-CP node 610 responsible for the control plane (CP) and a CU-UP node 620 responsible for the user plane).  
Regarding claim 5, Kim discloses the baseband controller of claim 2, wherein the DU is partitioned into a Distributed Unit - Control Plane part (DU-CP) and a Distributed Unit - User Plane part (DU-UP) ([0070] and Figure 1, in these cases, for the CU 100 and the DUs 110 and 120, a control plane interface may be configured through F1-C, and a user plane interface may be configured through F1-U).  
Regarding claim 6, Kim discloses the baseband controller of claim 5, wherein the DU-CP and DU-UP can be scaled independently of each other ([0070] and Figure 1, also, the CU 100 and the DUs 110 and 120 may be manufactured or operated by different vendors. Alternatively, the CU 100 and the DUs 110 and 120 may be manufactured or operated by the same vendor …).  
Regarding claim 7, Kim discloses the baseband controller of claim 5, wherein the DU-CP comprises the LAYER-2 control plane functions for the wireless interface (para. [0093] and Figures 1 and 3 state that “for a first-type gNB 300, a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function”); and wherein the DU-UP comprises the time-critical LAYER-2 user plane functions for the wireless interface and the LAYER-1 functions implemented by the baseband controller ([0093], a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function).  
Regarding claim 8, Kim discloses the baseband controller of claim 5, wherein the DU-UP is implemented by the special-purpose hardware (para. [0101] states that “The CU 402, which is centralized, may be designed as a software module virtualized on general-purpose large-scale/high-performance gNB hardware”).  
Regarding claim 9, Kim discloses the baseband controller of claim 5, wherein the DU-CP is implemented by the special-purpose hardware para. [0101] states that “The CU 402, which is centralized, may be designed as a software module virtualized on general-purpose large-scale/high-performance gNB hardware. All or some functions of the RRM may be distributed to only the CU 402 or to both the CU 402 and the DU 405”).  
Regarding claim 10, Kim discloses the baseband controller of claim 5, wherein the DU-CP is implemented by the virtual platform para. [0101] states that “The CU 402, which is centralized, may be designed as a software module virtualized on general-purpose large-scale/high-performance gNB hardware. All or some functions of the RRM may be distributed to only the CU 402 or to both the CU 402 and the DU 405.”).  
Regarding claim 13, Kim discloses the baseband controller of claim 1, wherein the virtual platform comprises at least one of a generic server and an accelerated server, the accelerated server comprises one or more hardware acceleration units (para. [0059] states that “Accordingly, the central unit in this specification should be understood as having various names such as a data processing unit, a station unit, a center station unit, and a virtualization server.”).  
Regarding claim 14, Kim discloses the baseband controller of claim 1, each of the functions implemented by the virtual platform are implemented at least in part in software executed by one or more virtual machines instantiated on at least one of a generic server and an accelerated server (para. [0059] states that “Accordingly, the central unit in this specification should be understood as having various names such as a data processing unit, a station unit, a center station unit, and a virtualization server; and para. [0065] states that “there is a need to virtualize the inside of the base station and to design an interface between internal nodes to be a standards-based open interface”).  
Regarding claim 15, Kim discloses the baseband controller of claim 1, wherein the baseband controller is used to implement a dual connectivity architecture comprising a master base station including the 30Attorney Docket No. 3846/100.1800US01baseband controller and a secondary base station including another baseband controller (para. [0082] states that “the secondary cell list information may include identification information of cells to be added to a UE as secondary cells. Thus, the UE may form a carrier aggregation or dual connectivity.”); and wherein control plane communications with a core network for the secondary base station flow through the baseband controller of the master base station (para. [0094] states that “in addition to the first-type gNB 300 and the second-type gNB 350, it is possible to implement various gNB separation structures.”).  
Regarding claim 16, Kim discloses the baseband controller of claim 15, wherein the master base station and the secondary base station both server a common radio point, the common radio point comprising a multi-carrier radio point (para. [0082] states that “the secondary cell list information may include identification information of cells to be added to a UE as secondary cells. Thus, the UE may form a carrier aggregation or dual connectivity.”).  
Regarding claim 17, Kim discloses the baseband controller of claim 15, wherein the core network comprises one of an evolved packet core (EPC) core network and a next generation core (NGC) core network (para. [0056], “Hereinafter, for convenience of description, the typical radio access technology will be described as the LTE, and a new radio access technology being discussed in the 3GPP will be described as the NR.”).  
Regarding claim 18, Kim discloses the baseband controller of claim 15, wherein the baseband controller of the master base station and the baseband controller of the secondary base station are both partitioned into a respective Central Unit (CU) and a respective Distributed Unit (DU) (para. [0093] states that “a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function.”); and wherein each CU comprises LAYER-3 control plane and less-time-critical LAYER-2 user plane functions for the respective baseband controller (para. [0082] states that “the secondary cell list information may include identification information of cells to be added to a UE as secondary cells. Thus, the UE may form a carrier aggregation or dual connectivity.”).  
Regarding claim 19, Kim discloses the baseband controller of claim 18, wherein the CU for the baseband controller of the master base station is implemented on a first generic server that is physically separate from a second generic server on which the CU for the baseband controller of the secondary base station is implemented (para. [0093] states that “a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function.”); and wherein one or both of the control plane communications and the user plane communications with the core network for the secondary base station flow through the CU of the baseband controller of the master base station using a physical interface (para. [0093] states that “a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function.” (para. [0093] states that “a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function.”).  
Regarding claim 20, Kim discloses the baseband controller of claim 18, wherein the CU for the baseband controller of the master base station and the CU for the baseband controller of the secondary base station are both implemented on a generic server (para. [0093] states that “a CU 302 may is configured to perform RRC and PDCP network functions and a DU 305 may be configured to perform RLC, MAC, and PHY network functions to form a separation structure. Alternatively, for a second-type gNB 350, a CU 352 may be configured to perform RRC, PDCP, RLC, and MAC network functions, and a DU 355 may be configured to perform only a PHY network function.”); and wherein one or both of the control plane communications and the user plane communications with the core network for the secondary base station flow through the CU of the baseband controller of the master base station using a virtual interface (para. [0082] states that “the secondary cell list information may include identification information of cells to be added to a UE as secondary cells. Thus, the UE may form a carrier aggregation or dual connectivity.”).  
Regarding claim 21, Kim discloses the baseband controller of claim 15, wherein the master base station is configured to use a first radio access technology (RAT) to wirelessly communicate with user equipment and the secondary base station is configured to use a second RAT to wirelessly communicate with user equipment, wherein the first RAT differs from the second RAT (para. [0056], “Hereinafter, for convenience of description, the typical radio access technology will be described as the LTE, and a new radio access technology being discussed in the 3GPP will be described as the NR.”).  
Regarding claim 22, Kim discloses the baseband controller of claim 21, wherein the first RAT comprises an LTE RAT and the second RAT comprises a 5G RAT (para. [0056], “Hereinafter, for convenience of description, the typical radio access technology will be described as the LTE, and a new radio access technology being discussed in the 3GPP will be described as the NR.”).  
Regarding claim 23, Kim discloses the baseband controller of claim 15, wherein the master base station is configured to use a first radio access technology (RAT) to wirelessly communicate with user equipment and the secondary base station is configured to use a second RAT to wirelessly communicate with user equipment, wherein the first RAT is the same as the second RAT (para. [0056], “Hereinafter, for convenience of description, the typical radio access technology will be described as the LTE, and a new radio access technology being discussed in the 3GPP will be described as the NR.”).  
Regarding claim 24, Kim discloses the baseband controller of claim 23, wherein the first RAT and second RAT both comprise an LTE RAT (para. [0056], “Hereinafter, for convenience of description, the typical radio access technology will be described as the LTE, and a new radio access technology being discussed in the 3GPP will be described as the NR.”).  
Claim 25 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (baseband controller to communicatively couple to a core network; and a plurality of radio points to wirelessly transmit and receive radio frequency signals to and from the user equipment using the wireless interface, each of the radio points associated with at least one antenna and located remote from the controller: Kim, in para. [0055], states that “The NR may have various differences from the LTE in terms of a frame structure, a channel, a core network technology,” Kim, in para. [0068], additionally states that “an RF or antenna function may be included in, or separated from, the DUs 110 and 120. When the function is separated from the DUs 110 and 120, the gNB (i.e., radio points) may includes the CU 100, the DUs 110 and 120, and a radio frequency unit (RFU) (RF/antenna).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Kim et al. (US 20180368109) in view of applicant’s submission of prior art NEC Corporation (WO 2018-128022).
Regarding claim 11, Kim discloses the baseband controller of claim 1. Kim does not expressly disclose wherein the special-purpose hardware comprises at least one system on a chip (SoC).
NEC, however, discloses the special-purpose hardware comprises at least one system on a chip (SoC) ( NEC, in page 12, para. 77, discloses that “In some implementations, the baseband processor 1203 and application processor 1204 may be integrated on a single chip, as shown by the dashed line (1205) in FIG. 12. In other words, the baseband processor 1203 and the application processor 1204 may be Implemented as one System on Chip (SoC) device 1205, An SoC device is sometimes called a system Large Scale integration (LSI) or chipset”).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Kim with the integration of hardware of the at least one system on a chip as taught by NEC Corp. in order to integrate circuit components onto a single chip, thereby reducing at least one system on a chip.
Regarding claim 12, Kim discloses the baseband controller of claim 1. Also NEC discloses wherein the SoC comprises at least one general- purpose processor, at least digital signal processor (DSP), and at least one application- specific hardware accelerator (NEC, in page 12, para. 77, discloses that “In some implementations, the baseband processor 1203 and application processor 1204 may be integrated on a single chip, as shown by the dashed line (1205) in FIG. 12. In other words, the baseband processor 1203 and the application processor 1204 may be Implemented as one System on Chip (SoC) device 1205, An SoC device is sometimes called a system Large Scale integration (LSI) or chipset”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the handoff mechanism of Kim  with the integration of signal processor and specific application hardware to include software of the at least one system on a chip as taught by NEC Corp. in order to integrate circuit components onto a single chip, thereby reducing at least one system on a chip and because the hardware-software integration method makes the SoC not only smaller in size, but also allows for less power consumption, and more reliable than a standard multi-chip system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190/0132790 to Lee: Sending connecting messages to serving DUs.
2019/0166526 to Xu: Converging 5G for supporting higher data rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644